Case 1:18-mc-00653-JEJ Document 1-1 Filed 11/13/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Pennsylvania National Mutual Casualty
Insurance Company,
Petitioner
No.
V.

Everest Reinsurance Company,
f/k/a Prudential Reinsurance Company
Respondent.

 

ORDER
AND NOW, this___ day of , 2018, upon consideration of
Petitioner, Pennsylvania National Mutual Casualty Insurance Company’s Petition
to Compel Arbitration and any response thereto, it is hereby ORDERED that said
Petition is GRANTED. It is further ORDERED that Respondent Everest
Reinsurance Company f/k/a Prudential Reinsurance Company is directed to

participate in the arbitration demanded by Petitioner on May 16, 2018.

SO ORDERED

 

220539249

 
